Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The amendment filed 6/7/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Paragraphs [0002] – [0019] disclose new matter not previously presented in the original specification as what appears to be a response to arguments made in the non-final action.  These remarks are not meant to be included within the specification.  
Par. [0023] includes new matter related to GMT
Par. [0024] includes new matter related to advantages
Par. [0025] includes new matter related to the Sunshine Protection Act
Par. [0030] includes new matter related to a global time standard that is usable at substantially all geographic locations.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections

Claims 1-3, and 5 objected to because of the multiple informalities throughout such as failing to properly introduce a limitation with “a” or “an” (claim 1 line 2 “indicating new value of degree”, unclear language (claim 2 line 5 “the unit of angle measure defined”), improper and unclear verb tense (claim 3 line 5 the new system dividing a circle” ).  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 5 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 1-3, and 5 are narrative in form and replete with indefinite language. The structure which goes to make up the device/methods must be clearly and positively specified. The structure/method must be organized and correlated in such a manner as to present a complete operative device/process. The claim(s) must be in one sentence form only. Note the format of the claims in the patents cited for reference in the previous non-final office action.
Regarding Claim 1, it recites the limitation "the circle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 2, it recites “a method 364 degrees for choosing clock 13-hour (AM/PM) or 26-hour according to claim 1” and “ a method of teaching new value of time” and it is unclear which method is claimed.  
Regarding Claim 2, it recites “a method 364 degrees for choosing clock 13-hour (AM/PM) or 26-hour according to claim 1” and claim 1 does not recite a method of that name/function so it is unclear what is being referenced or what is being introduced.  
Regarding Claim 2, it recites “the unit of angle measure” and it is unclear as to what is meant by this limitation.  Additionally, there is insufficient antecedent basis for this limitation in the claim.  
Regarding Claim 2, the limitation “The present invention includes a system for indicating time that uses a method of global time that works co-operatively with all local 26 time zones, and uses either a 13-hour (AM/PM) or a 26-hour analogue time display (clock face) or a digital clock display. The 13-hour analog clock face associated with the 13-hours of the half-day” is unclear in what is actually claimed to be accomplished by the method of teaching new value of time or method 364 degrees for choosing clock-13 hour and instead appears to state a use that the claimed invention may be applied without claiming how.  It is further unclear whether claim 2 is intended to claim a method or a system from this limitation.  
Regarding Claim 3, it recites “a method for choosing 26 time zones according to claim 1” and claim 1 does not recite a method of that name/function so it is unclear what is being referenced or what is being introduced.  
Regarding Claim 3, the limitation “The present invention includes a system for indicating time that uses a method of global time that works co-operatively with all local 26 time zones, and uses either a 13-hour (AM/PM) or a 26-hour analogue time display (clock face) or a digital clock display. The 13-hour analog clock face associated with the 13-hours of the half-day” does not present clear limitations claiming the invention as there is no structure to form such an invention and instead this appears to instead state how the method claimed would be applied without claiming how which is not a valid claim.  
Regarding Claim 3, it recites “the present invention includes  a system for 26 time zones with 14 degrees (new value of degree) each zone” and it is unclear whether it is intended to claim a method or a system.  
Regarding Claim 5, it recites “a method 364 degrees for choosing the Revised Zodiac signs according to claim 1” and claim 1 does not recite a method of that name/function so it is unclear what is being referenced or what is being introduced.  
Regarding Claim 5, it recites “the Revised Zodiac 14 signs” in line 2 and there is insufficient antecedent basis for this limitation.  
Regarding Claim 5, it recites both “a method 364 degrees for choosing the Revised Zodiac signs according to claim 1” and “a method of teaching new value of signs… “ and it is unclear which method is claimed.  
Regarding Claim 5, the limitation "Time zone is organized in the present invention by marking the passage of the sun over longitude lines. A time zone is an area that observes a uniform standard time for legal, commercial and social purposes. A Time zones tend to follow the boundaries between countries and their subdivisions instead of strictly following longitude, because it is convenient for areas in frequent communication to keep the same time. All time zones are defined as offsets from Coordinated Universal Time (UT), ranging from UTC-13:00 to UTC+13:00.”, the method of claim 4 is not claiming a time zone (which would be an abstract idea) and therefore this limitation stating how time zones work does not add a limitation that distinctly claims the subject matter regarded as the invention.  
Regarding Claim 5, the limitation “The fact that in the 2,000 years since the old astrological rules were set up, there has been a slight change in the tilt of the earth's axis. This has caused an apparent shift in the positions of the constellations” is also not defining or distinctly claiming the subject matter regarded as the invention.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Below is a 35 U.S.C. 101 flowchart found in MPEP 2106:

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale


Regarding Claim 1, 
Step 1: 
The claim recites at least one step or act. Thus, the claim is to a process/method, which falls within one of the statutory categories of invention. MPEP 2106.03.
Step 2A:
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The enumerated groupings of abstract ideas are defined as: (1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); (2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and (3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
	Regarding the limitation indicating new value of degree as a unit of rotations and angles, this limitation falls under both a mathematical concept and a mental process.  This limitation is wholly related to the trigonometric mathematical relationship of a circle and degrees and therefore a mathematical concept.  And indicating such a new value is a step that can entirely be done within the mind and therefore a mental process.   
Regarding the limitation teaching new value of degree comprising the step of: the circle is 364 parts, the circle is equal to 364 degrees (new value of degree), each degree (new value of degree) of the circle 1/364 part, each of these steps is the same step of selecting 364 degrees for a circle and this limitation falls under both a mathematical concept and a mental process.  This limitation is wholly a mathematical concept in that it claims the mathematical properties of a circle.  Further, this limitation can entirely be done within the mind and therefore a mental process.
Step 2B
Claim 1 does not have additional elements recited in the claim beyond the judicial exception to integrate the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Nor does claim 1 have additional elements recited in the claim to amount to significantly more than the judicial exception. 2019 PEG Section III(B), 84 Fed. Reg. at 54-55.

Claim 1 is not patent eligible.

Regarding Claim 2, 
Step 1: 
The claim recites at least one step or act. Thus, the claim is to a process/method, which falls within one of the statutory categories of invention. MPEP 2106.03.
Step 2A:
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The enumerated groupings of abstract ideas are defined as: (1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); (2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and (3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Regarding the limitation “unit of angle measure defined such that an entire rotation is 364 degrees (new value of degree) to divide the circle in 364 degrees of 52 arc minutes and to divide the circle in 364 degrees 52 arc seconds”, this limitation falls under both a mathematical concept and a mental process.  This limitation merely claims further mathematical concepts in relation to the abstract idea discussed above with claim 1 and also can be accomplished entirely within the mind.  
Regarding the limitation “The new system dividing a circle into 52 pars, 1 hour (new value of hour) 364/13 = 28 degrees (new value of degree), 1 minute (new value of minute) 364/52 = 7 degrees (new value of degree), 1 second (new value of second) 364/52 = 7 degrees (new value of degree)”, this limitation falls under both a mathematical concept and a mental process.  This limitation merely claims further mathematical concepts in relation to the abstract idea discussed above with claim 1 and also can be accomplished entirely within the mind.  
Step 2B
Claim 2 does not have additional elements recited in the claim beyond the judicial exception to integrate the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Nor does claim 2 have additional elements recited in the claim to amount to significantly more than the judicial exception. 2019 PEG Section III(B), 84 Fed. Reg. at 54-55.  While claim 2 recites a limitation related to a system for indicating time, as stated above it is unclear what is claimed between a system a method and further merely indicating that the abstract idea is done by a system as stated by claim 2 does not render into within a practical application.  

Claim 2 is not patent eligible.

Regarding Claim 3,
Step 1: 
The claim recites at least one step or act. Thus, the claim is to a process/method, which falls within one of the statutory categories of invention. MPEP 2106.03.
Step 2A:
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The enumerated groupings of abstract ideas are defined as: (1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); (2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and (3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Regarding the limitation “the new system dividing a circle 364 degrees into 14 degrees (new value of degree) sections corresponding to the 26 hours of a day (364/14=26), equating to the 364 degrees (new value of degree) rotation in each day (with respect to the sun)” this limitation falls under both a mathematical concept and a mental process.  This limitation merely claims further mathematical concepts in relation to the abstract idea discussed above with claim 1 and also can be accomplished entirely within the mind.  
Regarding the limitation “with each hour divided into (52 equal minutes and each minute divided into 52 equal seconds” this limitation falls under both a mathematical concept and a mental process.  This limitation merely claims further mathematical concepts in relation to the abstract idea discussed above with the first limitation of claim 3 and also can be accomplished entirely within the mind.  
Step 2B
Claim 3 does not have additional elements recited in the claim beyond the judicial exception to integrate the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Nor does claim 3 have additional elements recited in the claim to amount to significantly more than the judicial exception. 2019 PEG Section III(B), 84 Fed. Reg. at 54-55.

Claim 3 is not patent eligible.

Regarding Claim 5, 
Step 1: 
The claim recites at least one step or act. Thus, the claim is to a process/method, which falls within one of the statutory categories of invention. MPEP 2106.03.
Step 2A:
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The enumerated groupings of abstract ideas are defined as: (1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); (2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and (3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Regarding the limitation “organized by divided the Zodiac: 12 sections (signs) by 28 degrees (new value of degree) and 2 new signs Ophiuchus (225-238) 14 degrees and Tree (267 – 280) 14 degrees.  Total a 14 sign Revised Zodiac equating to the 364 degrees (new value of degree) 364 = 12*28 + 2*14”, this limitation falls under both a mathematical concept and a mental process.  Providing two new zodiac signs is a step that can be done entirely within the mind, and the calculations for the sections and degrees of the signs is further a simple mathematical relationship and calculation that can also be done within the mind.  
Regarding the limitation 
“A Zodiac is equal to 364 degree (new value of degree).
1. Aries (1 - 28) 28 degrees
2. Taurus (29 - 56) 28 degrees
3. Gemini (57 - 84) 28 degrees 
4 Cancer (85 - 112) 28 degrees 
5 Leo (113- 140) 28 degrees
6. Virgo (141 - 168) 28 degrees
7. Libra (169 - 196) 28 degrees
8. Scorpio (197 - 224) 28 degrees
9. Ophiuchus (225 - 238) 14 degrees
10. Sagittarius (239 - 266) 28 degrees 
11 Tree (267-280) 14 degrees
12. Capricorn (281 - 308) 28 degrees
13. Aquarius (309 - 336) 28 degrees
14. Pisces (337 - 364) 28 degrees”, this limitation falls under both a mathematical concept and a mental process.  Providing two new zodiac signs is a step that can be done entirely within the mind, and the calculations for the sections and degrees of the signs is further a simple mathematical relationship and calculation that can also be done within the mind.  
Step 2B
Claim 5 does not have additional elements recited in the claim beyond the judicial exception to integrate the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Nor does claim 5 have additional elements recited in the claim to amount to significantly more than the judicial exception. 2019 PEG Section III(B), 84 Fed. Reg. at 54-55.

Claim 5 is not patent eligible.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844    

/EDWIN A. LEON/Primary Examiner, Art Unit 2833